Name: Regulation (EEC) No 3103/74 of the Commission of 10 December 1974 amending Regulation (EEC) No 1579/74 as regards the advance fixing of the import levy on products processed from cereals or from rice
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  plant product;  foodstuff;  EU finance
 Date Published: nan

 11.12.1974 EN Official Journal of the European Communities L 331/7 REGULATION (EEC) NO 3103/74 OF THE COMMISSION of 10 December 1974 amending Regulation (EEC) No 1579/74 as regards the advance fixing of the import levy on products processed from cereals or from rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 120/67/EEC (1) of 13 June 1967 on the common organization of the market in cereals, as last amended by Regulation (EEC) No 1996/74 (2), and in particular Articles 15(3) and 24 thereof; Having regard to Council Regulation No 359/67/EEC (3) of 25 July 1967 on the common organization of the market in rice, as last amended by Regulation (EEC) No 1129/74 (4), and in particular Articles 13(3) and 25 thereof; Having regard to Council Regulation (EEC) No 1052/68 (5) of 23 July 1968 on the import and export system for products processed from cereals and from rice, as last amended by Regulation (EEC) No 881/73 (6), and in particular Articles 2(2) and 5 thereof; Whereas Commission Regulation (EEC) No 1579/74 (7) of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals, provides that where the import levy on products processed from cereals or from rice or on compound feedingstuffs manufactured from cereals is fixed in advance, such levy is to be adjusted in relation to the threshold price operative on the day of importation; Whereas, in the case of starch products, the production refund included in the import levy already reflects variations in the threshold price; whereas the import levy on the products referred to in Article 2 of Regulation (EEC) No 1579/74 should therefore be adjusted only in relation to any change in the amounts provided for in Article 1 of Council Regulation (EEC) No 1132/74 (8) of 29 April 1974 on production refunds in the cereals and rice sectors; Whereas it should be specified that the levy on compound feedingstuffs falling within subheading 23.07 B which contain milk products must, if the levy is fixed in advance, be adjusted in relation to the threshold prices both for maize and for skimmed-milk powder which are operative on the day of importation; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The text of Article 3(1) of Regulation (EEC) No 1579/74 is replaced by the following: 1. In respect of imports of the products referred to in Article 1 (d) of Regulation No 120/67/EEC and in Article 1 (c) of Regulation No 359/67/EEC, the levy applicable on the day on which the licence is applied for shall, if the applicant so requests when applying for the licence, and provided he does so before 1 p.m., be applicable in respect of an importation to be effected at any time during the period of validity of the licence. (a) In the case referred to in the preceding subparagraph, and except in respect of:  the products referred to in Article 2, and of  the products falling within subheading 23.07 B specified in Annex A to Regulation No 120/67/EEC, any adjustment of the levy shall, subject to the operation of the second subparagraph of Article 15 (3) of Regulation No 120/67/EEC, be made in relation to the threshold price for the basic product or products used for the purpose of calculating the variable component of the levy operative on the day of importation. Such adjustment shall be made by increasing or reducing the levy by the difference between the threshold price for 100 kg of the basic product operative for the month in which the application is made and that operative for the month of importation, that difference being multiplied by the coefficient shown in column 4 of the Annex to Regulation (EEC) No 1052/68. (b) With regard to the products referred to in Article 2, any levy fixed in advance pursuant to the first subparagraph hereof shall be adjusted, if the amounts fixed in Article 1 of Regulation (EEC) No 1132/74 are altered between the day on which the licence is applied for and the day of importation, by reference to the difference resulting from such alteration, that difference being multiplied by the coefficient shown in column 4 of the Annex to Regulation (EEC) No 1052/68 against the product in question. (c) With regard to the products falling within subheading 23.07 B specified in Annex A to Regulation No 120/67/EEC, any adjustment required shall be made by increasing or reducing the levy:  in respect of the cereal component of such products, by the difference between the threshold price for 100 kg of maize operative for the month in which the application is made and that operative for the month of importation, that difference being multiplied by the coefficient shown in Table A of Annex II to Regulation (EEC) No 968/68;  in respect of the milk component of such products, by the difference between the threshold price for 100 kg of skimmed-milk powder operative for the month in which the application is made and that operative for the month of importation, that difference being multiplied by the coefficient shown in Table B of Annex II to Regulation (EEC) No 968/68. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1) OJ No 117, 19. 6. 1967, p. 2269/67. (2) OJ No L 209, 31. 7. 1974, p. 1. (3) OJ No 174, 31. 7. 1967, p. 1. (4) OJ No L 128, 10. 5. 1974, p. 20. (5) OJ No L 179, 25. 7. 1968, p. 8. (6) OJ No L 86, 31. 3. 1973, p. 30. (7) OJ No L 168, 25. 6. 1974, p. 7. (8) OJ No L 128, 10. 5. 1974, p. 24.